DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 17, 2022 has been entered.
Response to Arguments
Applicant's arguments filed September 17, 2022 have been fully considered but they are not persuasive. 
The claims are written broadly enough so that the terms, “part groupings” and heterogenous parts” include wiring, bumps, pads, dielectric layers, chips, conductive layers, and or packages. Tsai discloses part groupings and heterogenous parts in package S1a.
Tsai discloses the 3DIC package S1a contains heterogenous parts. Paragraph 40 recites, "Each of the dies 150a-150d may be a logic die, a memory die, a radio frequency die, an analog chip, a sensor chip, a power management die, a voltage regulator chip, a micro-electro-mechanical-system (MEMS) die, a system on chip (SoC), a CPU, a GPU, an xPU, or the like or other suitable type of die. The dies 150a-150d may be the same types of dies or different types of dies."
Also, Tsai forms S1 by forming die 112 on a carrier 100a, supplying molding 115 around the die, forming a redistribution structure  122 on the die, and removing the carrier. This process forms a reconstituted wafer according to Haba (US 20220077063 A1; ¶19) Therefore, Tsai discloses components of S1a have a reconstituted location, and a reconstituted orientation as claimed, on a reconstituted wafer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (US 20210305226 A1; Tsai).
Regarding claim 1, Tsai discloses an electronic system comprising: a redistribution layer (RDL) (Fig. 3E, 220; ¶105), the RDL having one or more RDL top external contacts (Fig. 3E, 204; ¶102) on a RDL top surface, one or more RDL bottom external contacts (Fig. 3E, 219; ¶103) on a RDL bottom surface, one or more RDL singulation edges (outermost edges), and one or more fanout connections (Fig. 3E, 215/217; ¶102) in the RDL, the fanout connections connecting one or more of the RDL top external contacts to one or more of the RDL bottom external contacts; 
one or more die stacks (Fig. 3E, S1; ¶94, 54 a plurality of singulated semiconductor structures), each die stack comprising: one or more Through Silicon Via (TSV) dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106), the TSV dies having one or more TSV top external contacts (Fig. 3E, P4 not labeled in this figure; ¶38) on a TSV top surface, one or more TSV bottom external contacts (Fig. 3E,106 not labeled in this figure; ¶13) on a TSV bottom surface, one or more TSV die sides, and one or more TSV internal connections (Fig. 3E, 109; ¶20) connecting to one or more of the TSV top external contacts and one or more of the TSV bottom external contacts, the TSV dies disposed on the RDL and one or more of the TSV bottom external contacts physically and electrically connected to a corresponding RDL top external contact (Fig. 3E, 204; ¶102): a die (Fig. 3E, 115c; ¶106) having a die top surface, one or more die bottom external contacts (Fig. 3E,145; ¶46) on a die bottom surface, one or more die sides,
 and one or more die circuitries (logic) within the die, the die (Fig. 3E, 115c; ¶106) disposed on a top TSV die (Fig. 3E, 150d; ¶106), the top TSV die being the TSV die disposed on a stack of one or more TSV dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106) and abutting the die, and one or more of the die bottom external contacts (Fig. 3E,145; ¶46) physically and electrically connected to a corresponding TSV top external contact (Fig. 3E,139; ¶46) of a top TSV die on which the die is disposed; 
one or more part groupings (Fig. 3E, at least one of a plurality of S1; ¶94, 54) being on the RDL, each of the part groupings having each of the part groupings having a reconstituted location, a reconstituted orientation, and a pattern of one or more heterogeneous parts, the pattern of one or more heterogeneous parts limited to a pattern of parts on a singulated section of a source wafer and a dielectric or epoxy layer (Fig. 3E, 212; ¶99) disposed on the RDL top surface and surrounding and attached to all the TSV die sides, one or more of the part groupings, and all the die sides.
Tsai discloses the 3DIC package S1a contains heterogenous parts. Paragraph 40 recites, "Each of the dies 150a-150d may be a logic die, a memory die, a radio frequency die, an analog chip, a sensor chip, a power management die, a voltage regulator chip, a micro-electro-mechanical-system (MEMS) die, a system on chip (SoC), a CPU, a GPU, an xPU, or the like or other suitable type of die. The dies 150a-150d may be the same types of dies or different types of dies." 
	Also Tsai forms S1 by forming die 112 on a carrier 100a, supplying molding 115 around the die, forming a redistribution structure  122 on the die, and removing the carrier. This process forms a reconstituted wafer according to Haba (US 20220077063 A1; ¶19) Therefore, Tsai discloses a 3DIC S1a with a reconstituted location, and a reconstituted orientation as claimed.
	Regarding claim 2, Tsai discloses a system, as in Claim 1, where one of the part groupings is one or more adjacent die stacks (Fig. 3E, 200; ¶96) disposed on the RDL (Fig. 3E, 220; ¶105) side by side with the die stack (Fig. 3E, S1; ¶94) and surrounded by and attached to the dielectric layer (Fig. 3E, 212; ¶99).
Regarding claim 3, Tsai discloses a system, as in Claim 1, where one of the part groupings is one or more components (Fig. 3E, 122; ¶26) disposed on the RDL (Fig. 3E, 220; ¶105).
	Regarding claim 4, Tsai discloses a system, as in Claim 1, where one of the part groupings is one or more interposers (Fig. 3E, 132; ¶35) disposed as follows: between two TSV dies (Fig. 3E, 112 mislabeled 121/150d; ¶105,106) in a first die stack, between a TSV die (Fig. 3E, 112 mislabeled 121; ¶105) and a die (Fig. 3E, 150c; ¶106) in a first die stack within the dielectric layer (Fig. 3E, 212; ¶99), between the RDL (Fig. 3E, 220; ¶105) and a TSV die (Fig. 3E, 150d; ¶106) within the dielectric layer (Fig. 3E, 212; ¶99), between the RDL (Fig. 3E, 220; ¶105) and a die (Fig. 3E, 150c; ¶106) within the dielectric layer (Fig. 3E, 212; ¶99), connecting (Fig. 3E, by RDL 122; ¶26) a first TSV die (Fig. 3E, 112 mislabeled 121; ¶105) and in a first die stack (Fig. 3E, S1; ¶94) and an adjacent TSV die (Fig. 3E, 200; ¶96) in an adjacent die stack within the dielectric layer (Fig. 3E, 212; ¶99), connecting (through 220) a first die in a first die stack with an adjacent TSV in an adjacent die stack within the dielectric layer, connecting a first die and an adjacent die within the dielectric layer, and connecting a first die stack and an adjacent die.
Tsai discloses that dielectric layer 212 may be the same material as 158 which is the same material as 115 (epoxy) (¶99, 51, ¶23). Therefore layer 212 is used to teach epoxy.
Regarding claim 5, Tsai discloses a system, as in Claim 4, where one or more of the interposers (Fig. 3E, 132; ¶35) is one or more of the following: a silicon bridge, an organic bridge (polymer; ¶36), a ceramic bridge, and a glass bridge.
	Regarding claim 6, Tsai discloses a system, as in Claim 4, where one or more tests circuits (¶9) are in one or more of the following locations: one or more of the dies, one or more of the TSV dies (Fig. 3E, 150d; ¶106), one or more of the interposers, one or more of the adjacent TSV dies, one or more adjacent dies, and one or more handlers.
Regarding claim 8, Tsai discloses a system, as in Claim 1, where a die first handler (Fig. 3E, 230; ¶108) is attached to the die top surface or die bottom surface (bottom).
	Regarding claim 9, Tsai discloses a system, as in Claim 1, where a RDL first handler (Fig. 3E, 230; ¶108) is attached to one or more of the following: a dielectric RDL, a silicon interposer, an organic interposer, a glass interposer, a ceramic interposer, an alternate packaging material (Fig. 3E, 222; ¶104).
Regarding claim 24, Tsai discloses the electronic system, as in Claim 1, where  the pattern of one or more heterogeneous parts (Fig. 3E, 150d; ¶40 SoC) comprises one or more first heterogeneous parts (SoC) that is a first group of parts with a first pattern of parts on a first singulated section of a first source wafer (not labeled: source wafer of singulated die 150d) , the first heterogeneous parts having a first reconstituted location and a first reconstituted orientation in the electric system and further comprises one or more second heterogeneous parts (Fig. 3E, 150c; ¶40 SoC) that is a second group of parts with a second pattern on a singulated section of a second source wafer (not labeled: source wafer of singulated die 150c), the second heterogeneous parts having a second reconstituted location and second reconstituted orientation in the electronic system.
Tsai discloses the 3DIC package S1a contains heterogenous parts. Paragraph 40 recites, "Each of the dies 150a-150d may be a logic die, a memory die, a radio frequency die, an analog chip, a sensor chip, a power management die, a voltage regulator chip, a micro-electro-mechanical-system (MEMS) die, a system on chip (SoC), a CPU, a GPU, an xPU, or the like or other suitable type of die. The dies 150a-150d may be the same types of dies or different types of dies."
Tsai forms S1 by forming die 112 on a carrier 100a, supplying molding 115 around the die, forming a redistribution structure  122 on the die, and removing the carrier. This process forms a reconstituted wafer according to Haba (US 20220077063 A1; ¶19) Therefore, Tsai discloses a 3DIC S1a with a reconstituted location, and a reconstituted orientation as claimed.
Regarding claim 25, Tsai discloses the electronic system, as in Claim 24, where the first group of parts contains TSV dies (Fig. 3E, 136; ¶41) 
 	Regarding claim 26, Tsai discloses the electronic system, as in Claim 24, where the first group of parts has identical parts . (¶40)
Regarding claim 27, Tsai discloses the he electronic system, as in Claim 26, where the second group of parts has parts identical to the parts in the first group of parts. (¶40)
 	Regarding claim 29, Tsai discloses the he electronic system, as in Claim 24, where the heterogenous parts  (Fig. 3E, 200 SoC; ¶95-96) include one or more of the following: wafers, dies, chips, chiplets, redistribution layer(s) (RDL), dielectric layers, dielectric through via ([)TV) arrays, semiconductors, semiconductor packages, interposers, bridges, components, capacitors, light emitting diodes (LEDs), and vertical-cavity surface- emitting lasers (NTC SELs).
Regarding claim 30, Tsai discloses the he electronic system, as in Claim 1, used in one or more of the following: an artificial intelligence (Al) systems and heterogeneous integration applications.
Using the claimed system in an artificial system or heterogenous integration application does not change the structure of the claimed system. Accordingly, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114 II
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 20210305226 A1; Tsai) in view of England et al. (US 20140353815 A1; England).
Regarding claim 7, Tsai discloses a system, as in Claim 1, but is silent on where a heat dissipation device is disposed on the die top surface of the die.
	England discloses forming a heat dissipation device (Fig. 1K, 138; ¶37) on a top surface of a die stack. (Fig. 1K, 130; ¶37) 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to use the heat dissipation device of England for providing a heat sink.
	Regarding claim 10, Tsai discloses a system, as in Claim 1, where the die and TSV die have a thickness less than 800 micrometers (um) and less than 30 um to 200 um, respectively.
England shows a plurality of TSV dies (Fig. 1F, 110a; ¶23) having a thickness less than 200 um (50 .mu.m thickness). 
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to have die (TSV die) and TSV die with a thickness less than 800 micrometers (um) and less than 30 um to 200 um for forming high density packages.
Allowable Subject Matter
Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 28, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " one or more RDL testing circuits embedding in the RDL”, as recited in Claim 28, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816